NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

R. ABCARIAN; R. REYES; H. REYES,                No.    16-56765

                Plaintiffs-Appellants,          D.C. No.
                                                2:16-cv-07106-GHK-JPR
 v.

MELDON EDISES LEVINE; WILLIAM     MEMORANDUM*
WATSON FUNDERBURK, Jr.; JILL
BANKS BARAD; MICHAEL F.
FLEMING; CHRISTINA E. NOONAN;
DAVID H. WRIGHT; MARCIE L. JAMES-
KIRBY EDWARDS; JOSEPH A.
BRAJEVICH; ERIC GARCETTI;
GILBERT CEDILLO; PAUL
KREKORIAN; BOB BLUMENFIELD;
DAVID E. RYU; PAUL KORETZ; NURY
MARTINEZ; FELIPE FUENTES;
MARQUEECE HARRIS-DAWSON;
CURREN D. PRICE; HERB J. WESSON,
Jr.; MIKE BONIN; MITCHELL
ENGLANDER; MITCH O'FARRELL;
JOSE HUIZAR; JOE BUSCAINO;
MICHAEL NELSON FEUER; JAMES
PATRICK CLARK; TWENTY UNKOWN
NAMED DEFENDANTS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the District of Central California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                     George H. King, District Judge, Presiding

                        Argued and Submitted June 9, 2017
                              Pasadena, California

Before: LIPEZ,** BEA, and HURWITZ, Circuit Judges.

      As the result of Proposition 26, approved by voters in 2010, the California

constitution prohibits local governments from imposing taxes without first

submitting them for approval through a popular vote. Cal. Const. art. XIII C, § 2.

A "tax" is defined to include "any levy, charge, or exaction of any kind imposed by

a local government," but not "[a] charge imposed for a specific government service"

that "does not exceed the reasonable costs to the local government of providing the

service." Cal. Const. art. XIII C, § 1(e). This putative class action by ratepayers of

the Los Angeles Department of Water and Power ("DWP"), against various

individual officials and employees of DWP and the City of Los Angeles (the "City")

who manage or administer the DWP or its setting of electricity rates, alleges that

DWP charges rates in excess of its costs and then transfers its excess revenue to the

City's General Fund, in violation of the California constitution.

      A consolidated class action previously filed in California state court also

challenges DWP's rates and transfers. See Eck v. City of Los Angeles (LASC No.




      **
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.

                                          2
BC577028). The district court granted defendants' motion to stay this federal

litigation under the Colorado River abstention doctrine, denied plaintiffs' motion to

preliminarily enjoin defendants from charging rates above DWP's costs and from

making future transfers to the General Fund, and denied plaintiffs' motion for a

preliminary injunction staying the state court litigation. We have jurisdiction over

plaintiffs' appeal of the district court's decision staying the case as a final order under

28 U.S.C. § 1291, and over their appeal of the district court's denial of their motions

for preliminary injunctions under 28 U.S.C. § 1292(a)(1). We affirm.

      1. The district court properly stayed the case under Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800 (1976). Given the pending state

court litigation addressing the same underlying state constitutional issue, staying the

case promotes "(w)ise judicial administration, giving regard to conservation of

judicial resources and comprehensive disposition of litigation" because it provides

an opportunity for the state court to rule on an important, and potentially dispositive,

issue uniquely within its expertise. Id. at 817 (alteration in original) (quoting

Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183 (1952)). Exact

parallelism between the federal and state actions is not required for a Colorado River

stay, and the two cases here are "substantially similar." Nakash v. Marciano, 882

F.2d 1411, 1416 (9th Cir. 1989); see also Clark v. Lacy, 376 F.3d 682, 686 (7th Cir.

2004) ("Parties with 'nearly identical' interests are considered 'substantially the same'



                                            3
for Colorado River purposes." (quoting Caminiti & Iatarola, Ltd. v. Behnke

Warehousing, Inc., 962 F.2d 698, 700-01 (7th Cir. 1992))).1

      2. The district court properly refused to enjoin defendants from charging

existing power and water rates and from transferring DWP funds to the City's

General Fund because plaintiffs failed to demonstrate that the balance of equities

tipped in their favor or that an injunction would serve the public interest. See Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); DISH Network Corp. v. FCC,

653 F.3d 771, 776 (9th Cir. 2011) (a plaintiff "must demonstrate that it meets all four

of the elements of the preliminary injunction test established in Winter").

      3. The district court's refusal to enter an injunction staying the state court

litigation in favor of this case was also proper. Plaintiffs have offered no coherent

argument otherwise. See, e.g., Aramark Facility Servs. v. Serv. Emps. Int'l Union,

Local 1877, AFL CIO, 530 F.3d 817, 824 n.2 (9th Cir. 2008) (arguments not

adequately briefed are waived).

             AFFIRMED.




1
  We were advised at oral argument of a possible settlement of the state action.
The parties should advise the district court of any developments in the state action
that may impact the status of this case.

                                          4